Citation Nr: 1500035	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION


The Veteran served on active duty from May 1954 to March 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction of the claim resides in the Waco, Texas Regional Office (RO).

This appeal has been advanced on the Board's docket under 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The January 1958 separation examination report does not reveal any diagnosis of epilepsy or seizure disorder.  

2.  The evidence shows current diagnoses of seizure disorder which medical evidence documents existed as early as 1993; the Veteran asserts he has a history of seizures dating from service to present.    

3.  The probative medical evidence of record does not relate the current seizure disorder to the Veteran's active duty service, or any exposure to paint fumes experienced therein.


CONCLUSION OF LAW

A seizure disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claim for service connection in a February 2008 letter which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; available private medical records; VA medical records; a VA examination report; VA medical opinions; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in August 2013, which along with subsequent opinions rendered by the examining physician, which are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Epilepsies may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran claims entitlement to service connection for a seizure disorder.  He reports that he was exposed to paint fumes and/or carbon monoxide while on active duty which precipitated his current seizure disorder.  Specifically, the Veteran reports that in the winter of 1957 while maintaining an assigned jeep, he entered the motor pool, closed the door and started the engine of a 2 1/2 ton truck to use the power to spray paint the vehicle.  After painting for a period of time, he stated he felt very weak and somewhat disoriented.  The Veteran reported that he was later found on the ground outside the motor pool.  He reports that after this incident, he would wake up and find that he had bitten his tongue or the inside of his jaw.  The Veteran's ex-wife stated that the Veteran reported this incident to her at that time and further noted that he would shake violently in his sleep and would bite his tongue.  The Veteran's son has submitted a written statement recounting a similar history.  However, the Veteran's son reported being born in 1967, and indicated he had no first-hand knowledge of any seizures experienced by the Veteran during service or the first year after service.  

In January 1958, separation examination of the Veteran was conducted.  Neurologic clinical evaluation was normal, with no abnormalities noted by the examining physician.  There is no indication that the Veteran had any history of seizures.  The Veteran's separation examination is the only service treatment record which is available.  VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  VA has made numerous efforts to obtain the Veteran's service treatment records, including copies of alternate service medical records.  These efforts have been unsuccessful.  The Veteran has been informed of this fact.  

The Veteran submitted a medical release form which identified four private hospitals where he claims he received treatment for his claimed seizure disorder.  The earliest date indicated is a sleep test conducted in 1966.  VA has attempted to obtain these records and has been informed by each hospital that the records are not available.  

A July 1998 private emergency room report reveals that the Veteran was brought to the hospital for a seizure.  He reported that his last prior seizure was five years previously.  The diagnosis was seizure and that his prescribed Dilantin was at a sub therapeutic level.  

In August 2013 a VA examination, the Veteran reported the same history of passing out due to paint fumes and carbon monoxide from a running jeep during service.  He further reported that after service in 1958, his mother obtained medication for his seizures from a pharmacist.  He stated he was evaluated for seizures at a hospital in 1959 and was diagnosed with a petit mal seizure.  The Veteran was employed as a Chicago police officer up until the 1980s.  The examiner reviewed the Veteran's VA treatment records, which indicate a diagnosis and history of nocturnal seizures.  The examining physician's medical opinion was that the claimed seizure disorder was "less likely than not" related to service.  

In an April 2014 addendum, the examining physician reviewed the evidence of record and again stated that the claimed seizure disorder was not related to service.  In a July 2014 addendum the physician specifically stated that a review of the medical literature failed to reveal any support for the Veteran's assertion that one time exposure to carbon monoxide and/or paint fumes, without a diagnosis soon thereafter, would result in a chronic seizure disorder lasting half a century.  

The available service treatment record reveals that the clinical evaluation of the Veteran was normal on separation examination without complaints or a diagnosis of seizures.  The Veteran and his ex-wife report a continuity of symptomatology of seizures dating from service to the present.  However, these reports are not credible in light of the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Veteran has provided inconsistent reports related to his post-service treatment and evaluation for seizures.  At times, he indicated evaluations showed his seizures began in 1959, while at other times he stated that the seizures began in 1966.  While the Veteran's seizures are primarily nocturnal, occurring during sleep, he also reports long-term employment as a police officer during the period of time he indicates a continuity of symptomatology of seizures. 

The medical opinion expressed by the VA physician in the examination report and addendums indicate that the current chronic seizure disorder is not the result of any carbon monoxide and/or paint fume exposure during service.  There is no medical evidence which links the current seizure disorder to service, there is no credible evidence of seizures during service or the first year after separation.  The preponderance of the evidence is against the claims for service connection for a seizure disorder.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


